Ciklin, C.J.,
concurring specially.
I concur with the majority opinion, but write to address the property appraiser’s concern about what he perceives as an expansive reading of the statute.
As seemingly absurd as it might become and despite the fact that with our ruling, any property owner might be able to stretch an agricultural classification to cover, as both the trial court and property appraiser lamented, “snakes, ferrets, horned toads or any other exotic ... pets,” section 193.461(5) is straightforward, clear and inclusive.
While—as the trial court understandably suggested—our reading of the statute *96could lead to “undeserving tax breaks,” we are ever remindful that policy and political questions on such public issues as tax exemptions are not the judiciary’s concern or within our purview.
By the use of the words, “includes, but is not limited to,” the Legislature has decided not to restrict what may be included under the umbrella of “agricultural purposes” but quite the contrary, expanded and broadened it to include “any plant ... or animal or insect useful to humans.” See §§ 193.461(5), 823.14(3)(c), Fla. Stat.
Could the statute be read to include ferrets and horned toads? Perhaps ... and our holding states just that.
It might also be read to include scorpions, bearded dragons, sugar gliders, tarantulas, hissing cockroaches, and hedgehogs. Even so, that is a matter that is legally irrelevant to our consideration of a statute designed to set forth the qualifications for ad valorem tax exemptions pertaining to agricultural use.
The Legislature’s choice of statutory language is extremely broad—but it is not ambiguous, and thus not subject to statutory construction. The property appraiser’s stated concern that the subject statute “should not be read as expansive and open-ended” is not, given the clear and unambiguous wording of the law, a concern that we are permitted to share.
If the statute lends itself to the need for a fix, it is not the judiciary’s role to do that. The job to fix, and prerogative to amend, lays squarely on the Legislature’s lap.